SEPARATE CONCURRING OPINION.
VALLIANT, J.
— I concur in all that is said in the opinion of my learned brother Woodson in this case and there is one other point that I wish to mention. There are certain links in the chain of title to overflowed lands in Missouri of which every one purchasing such land is charged with notice, vis.: That the title in the beginning was in the United States, that the title passed by a public act of Congress to the State of Missouri, that it passed by a public act of the General Assembly to the several counties in which the lands were situate; that is to say, although at the date of the sale of the land in question the State still retained the legal title, yet the State had constituted *363the counties its agents authorized to sell on the terms and in the manner prescribed by law, the patent to be issued by the State pursuant to a sale by the county.
The officers entrusted with these sales in the several counties were required by law to keep a record of their acts. All these public laws the purchaser was bound to take notice of and he was bound to know what the books and files in the public offices where these sales were made would show. He was also charged with notice of the fact that the land he was about to purchase was, .at the date of the several public acts of the General Assembly, in a certain county, and that the records of that county, the books and files in the offices of the several officers charged with the duty of making the sales, would show what if anything the county had done in the way of selling the land. The defendant in this case, therefore, was charged with notice that this land at one time lay in Ripley county, and that while it was in that county, the county had authority from the State to sell it, and that if sold the records, books and- files in the offices of the county would show it.
The books of the offices of Ripley county were open to this defendant, they showed that a sale was made and he is charged with knowledge of that fact.
Fox, G. J., Gantt, Lamm and Woodson, JJ., concur.